DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
Receipt of Applicant’s remarks and amended claims filed on October 11, 2021 is acknowledged. Claims 5-6, 12-15, 19-25 are pending in this application.  Claim 5 is amended. Claims 1-4, 7-11, and 16-18 have been cancelled. 

Withdrawn Objections/Rejections
Claim Objections
 The objection of claims 12-15 as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims has been withdrawn in view of Applicant’s amendment to claim 5 to limit the limonene derivatives to those recited in claims 12-15. 
Claim Rejections - 35 USC § 103
The rejection of claim 5-6 and 16-18 under 35 U.S.C. 103 as being unpatentable over Aguiar et al. (The Scientific World, 2014, 8 pg.) and Mandal et al. (Asian Pacific Journal of Tropical Biomedicine, 2015, 5(6), 421-428), and as evidenced by Mycocosm (https://mycocosm.jgi.doe.gov/Magor1/Magor1.home.html) has been amended to limit the limonene derivatives to 1 ,2, 3, and 6.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The closest prior art is that of Aguiar et al. (The Scientific World, 2014, 8 pg.).  There is no disclosure within the prior art to teach the compounds of formula 1, 2, 3 and 6 are functional equivalents to compounds of formulas 9 and 10 for a method for controlling rice blast caused  by Magnaporthe oryzae. 
Additionally, there is no disclosure of compounds of Formulas 3, 7, 9, or 10 to be utilized to control rice bacterial leaf blight caused by Xanthomonas oryzae pv. Oryras (Xoo).   The closest prior art is that of Jabeen (Pak. J. Bot., 2011, 48, 111-118).  There is no disclosure within the prior art to teach the compounds of formula 1 and 2 are functional equivalents to compounds of formulas 3, 7, 9, and 10. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA S MERCIER whose telephone number is (571)272-9039. The examiner can normally be reached M-F 5:30 am to 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MELISSA S MERCIER/Primary Examiner, Art Unit 1615